Title: To Benjamin Franklin from Pierre Landais, 2 July 1780
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excellency
Ship Alliance under Groa 2d July 1780
I write you in Answer to yours of June 24th. as in the former, thinking it was nothing but right in Demanding my people Should be righted. And indeed if there is any time Lost it is by the delay of there payment, my two first prizes, Sweedish Ships, were bro’t in on account of the Masters’ not furnishing Sufficient proofs of their Neutrality having sent you Copys of them that was received by me from the Masters And Couted [Counted] those that were wanting, therefore I think If the Ships have tarry’d so Long in port before they were judged, & if any damage have been Granted it is the fault of those that were to see the Ships tried— Another Brigantine from Bourdeaux bound to Ireland under protection of the Kings passport, but not yours, was bro’t in And I inform’d you in Consequence of the Capture, but never received an Answer, the three prizes sent into Norway I told my officers & Crew on my arrival that you had sent a memorial to the Court of Denmark Demanding payment for them. I must put you in Mind that there were two other prizes sent into the Port of L’Orient, Namely Brigantine May Flower Laden with provisions And the Brigantine, fortune, Laden with Oil & blubber, which were sold and the money remitted to Passy by Mr. Montplesir upon which my officers and Crew have Some Right— I know not whether you have the produce of them in your hands or Mr Chaumont which may be the same thing. You order’d the prizes Captur’d in Company to be put into the hands of Mr. Chaumont or his agent. The delay of the Sailing of the Alliance was owing to their not having sold the prizes & paying the Money, which it was Certainly in your power to have Compel’d them to do— Every man has been hard at Work Since I have been on board. As to the Mutinous declerations of My people I have never heard of, But their Claiming their Right And if any Mutiny or Irruption has been made on board my Ship, it was at the Texel & from that time to the 13th Of Last Month, which was the time I took the Command and since that I have Regulated every thing for the best— But is reported to me that Captn. Jones, has held some Conversation with my People in order to raise Discontent and Mutiny on board And at the same time desireing one of them to go immediately on board & acquaint the people of what he had said— I hope If he is in the American Service you will Repremand him for misconduct in this Instance which is unpardonable in a Captain to hold any such Conversation to the Prejudice of the Navy of the United States— If your Excellency should hear of any more such Conduct please inform me. As soon as my people are paid I shall sail and if there is any detention of the Ship hereafter, Congress will judge whose fault it may be, If my people are not paid or Contrary winds detain me, you’l please send your Orders Directly for America which is all the Orders I will Receive, and if I have been faulty in any thing I am going before those that gave me the Command of this Ship, to Answer for my Conduct.
And am with the Greatest Respect your Excellencys most obedient & very humble Servant
P: Landais C.A.
His Excellency B. Franklin Esqr Minister Plenipo, to the United States at Passy near Paris
 
Notation: P Landais Groa July 2. 1780
